Per Curiam,
The court below made no findings of fact, and there is therefore nothing of record to sustain its decree. This is a plain disregard of the equity rules, and if we should consider the merits of the case in its present condition we should be obliged to examine the evidence in detail, make the findings of fact for ourselves, and thus assume the duties of the court of first instance.
The decree is reversed and the injunction dissolved, with directions to the court to vacate the appointment of the receiver, and compel an immediate accounting by him. The case may then proceed in the regular way to final hearing.